980 F.2d 728
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Victor CORREON-HERNANDEZ, a/k/a Jose A. Hernandez, a/k/aJose Alcides Hernandez-Urrutia, a/k/a Jose AlcidesHernandez, Defendant-Appellant.
No. 92-5090.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 30, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CR-91-377-A)
Irving Starr, Arlington, Virginia, for Appellant.
Richard Cullen, United States Attorney, Nicole Miller Healy, Special Assistant United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
Affirmed.
Before LUTTIG and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Victor Correon-Hernandez was found guilty in a jury trial of illegally reentering the United States after a prior lawful deportation in violation of 8 U.S.C. § 1326(a) (West Supp. 1992) and was sentenced to fifteen months imprisonment and a two-year supervised release term.  He has appealed his conviction.  We affirm.


2
Counsel for Correon-Hernandez filed a brief with this Court pursuant to  Anders v. California, 386 U.S. 738 (1967), in which he represents that there are no arguable issues of merit in this appeal.  Correon-Hernandez has also filed a supplemental brief.*


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all potentially arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.  Accordingly, we affirm.


4
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C.A. § 3006A (West 1985 & Supp. 1992).  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of his client.


5
Because the record discloses no reversible error, we dispense with oral argument and affirm the conviction.

AFFIRMED


*
 The only issues presented by Correon-Hernandez related to the district court's refusal to allow testimony or a jury instruction on the proffered defense of coercion.  Because the evidence proffered by Correon-Hernandez was not sufficient to establish such a defense, the district court did not err in its rulings.   See United States v. Polanco-Gomez, 841 F.2d 235, 238 (8th Cir. 1988)